UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 17, 2011 PARK BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-20867 36-4082530 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 5400 South Pulaski Road Chicago, IL (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(773) 582-8616 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of Park Bancorp, Inc. (the “Company”) was held on May17, 2011. There were 1,193,174 shares of common stock entitled to be voted, and 1,041,206 shares present in person or by proxy, at the Annual Meeting. Two items of business were acted upon by shareholders at the Annual Meeting. The voting results are as follows: 1.Election of Directors. Shareholders elected all of the Company’s nominees for Director for three-year terms of office. Votes For Votes Withheld Broker Non-Votes John J. Murphy Victor H. Reyes 2.Ratification of the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. Shareholders ratified the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. Votes For Votes Against Abstentions Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PARK BANCORP, INC. Date: May 18, 2011 By: /s/Richard J. Remijas, Jr. Richard J. Remijas, Jr. President 3
